DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received 2/22/2021 for application number 16/711,241. 
Claims 1-3, 5-17, 19-23 and 29-45 are pending for examination. Claims 1, 14 and 29 are independent claims. Claims 4, 18 and 24-28 have been cancelled. Claims 31-45 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 29 have been considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented.  Therefore, the scope of claims 1, 14 and 29 and their dependent claims has changed.  However, another prior art is applied to reject the claims.

Response to Amendments
Applicant’s amendments with respect to claims 24-28 have been considered but are persuasive because the claims are cancelled.  Therefore, claims 24-28 no longer invoke 112(f) and also, Examiner withdraw 112(b) rejections for claims 24-28.

Claim Objections
Claims 33 are objected to under 37 CFR 1.75(c) as being in improper form because two claims 33 exist.  See MPEP § 608.01(n).   Appropriate correction is required.
Claim 19 is objected because the parent claim 32 is a method claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 8-12, 14, 16-17, 20-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent Application 2009/0174652; hereinafter Yamamoto) in view of Inagaki et al. (US Patent Application 2002/0006222; hereinafter Inagaki). further in view of Colmenarez (US Patent Application 2003/0095154; hereinafter Colmenarez).  

As to independent claim 1, Yamamoto teaches a computer-implemented method comprising: 
Obtaining, from a camera, an image of a person [Para 0039 - an analog or digital video camera 1 picks up images of a player 4 facing a display device 3];
detecting a gesture of the person [Para 0058 - the determining part 103 determines whether or not there is a movement to a predetermined extent or larger in an area of the video image 200 corresponding to one of the touch points 320; Para 0059 - the determining part 103 determines that the player has made a virtual touch (hereinafter, referred to simply as "a touch") on the touch point 320. Typical examples in which the touch is determined to have been made include a case where the player acts so as to overlay his/her own hand or the like on the touch point 320 – Examiner considers such predetermined touch by a user as a gesture], wherein the gesture of the person is detected based on distance data determined based on the image [Para 0057 - The determining part 103 refers to the interface image 300 captured from the CG image producing part 105, analyzes the video image 200 captured from the image reversing part 102, and determines whether or not the video image 200 is a predetermined image corresponding to the interface image 300. With the video image 200 being a moving image, the determination is processed on a frame basis For example, the determining part 103 obtains a difference between frames and determines whether or not there is a predetermined movement corresponding to the interface image 300];
in response to detecting the gesture, displaying an object in a user interface of a device, wherein the object comprises a control portion [Fig. 4, Para 0060 - the determination may be performed on a movement of a predetermined color by combining detection of a color and detection of a movement. For example, the player may be asked to wear a glove of a specific color (for example, red), and it may be determined that a touch has been made when an image of the glove overlaps the touch point 320 – Examiner notes that the user’ hand or glove as a control portion]; and
based on the determined user input [Para 0059 - the determining part 103 determines that the player has made a virtual touch (hereinafter, referred to simply as "a touch") on the touch point 320]:
invoking a function in an application executed by the device [Para 0067 - the entertainment device 2 accepts the touches as indicating that a predetermined input is complete, and executes a predetermined function].
	Although Yamamoto teaches highlighting with brightness and other emphasis [Para 0061], Yamamoto does not appear to teach explicitly: 
wherein the gesture of the person is detected based on distance data determined based on the image;

	However, Inagaki teaches in the same field of endeavor:
wherein the gesture of the person is detected based on distance data determined based on the image [Para 0130 - the CPU 50 determines whether or not the distance of fingertip movement calculated at step SP31 is a predetermined maximum threshold or less];
animating the control portion of the object [Para 0172 - the notebook PC 1 can display the trail of the recognizing process and the recognition 9 result of the movement of the user's hand photographed by the CCD camera 8 as an animation using the targets 107A to 107E and the pointer 108, so as to make the user learn on how and in what recognizing process the movement of the user's hand was recognized, by feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto and Inagaki at the time of filing, to modify a technique of selecting objects by virtually touching object image by superimposing user input motion disclosed by Yamamoto to include the concept of recognizing a command based on user gesture taught by Inagaki to provide an information processing apparatus, a method of displaying movement recognizable standby state, and a program storage medium which are much easier to use even for the unaccustomed user [Inagaki, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of recognizing a command based on user gesture taught by Inagaki to provide an information processing apparatus, a method of displaying movement recognizable standby state, and a program storage medium which are much easier to use even for the unaccustomed user [Inagaki, Para 0009].

in response to detecting the gesture, displaying an object in a user interface of a device,
However, Colmenarez teaches in the same field of endeavor:
in response to detecting the gesture, displaying an object in a user interface of a device [Fig. 2, Para 0015 - There are many ways that are known in the art for activating a selection feature… A user may utilize an audio indication or a particular gesture from the user to activate the selection feature; Para 0017 - Whichever method is utilized for activating the selection feature, in act 210 the system provides to the user a plurality of selection options. These selection options may be provided on the display 110 all at once, or may be provided to the user in groups of one or more selection options – Examiner note: Colmenarez teaches that a user’s gesture activates the system before the system displays selection options],
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto, Inagaki and Colmenarez at the time of filing, to modify a technique of selecting objects by virtually touching object image by superimposing user input motion disclosed by Yamamoto and a method for recognizing a command based on user gesture taught by Inagaki to include the concept of a gesture based user interface taught by Colmenarez to accurately determine the precise angle of pointing, height, etc. that is required for making a reliable determination [Colmenarez, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a gesture based user interface taught by Colmenarez to accurately determine the precise angle of pointing, height, etc. that is required for making a reliable determination [Colmenarez, Para 0004].

As to dependent claim 2, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Yamamoto further teaches: further comprising displaying a set of selectable items aligned along a guide line [Fig. 4B, Para 0058 - The object image 310 includes 12 touch points 320 that are arranged substantially in an annular configuration and spaced substantially at regular intervals – Examiner considers the circle lines (310) inside and outside of the number object 320 as guide lines], wherein invoking the function in the application comprises highlighting a subset of one or more items of the selectable items, based on the user input [Para 0061 - a point within the superimposed image 400 at which a detection target such as the glove is detected may be displayed by being increased in brightness or by being highlighted for emphasis].

As to dependent claim 3, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 2. 
Yamamoto further teaches: wherein the guide line is defined based at least in part on an anatomical model of the object [Fig. 4B, Para 0058 - The object image 310 includes 12 touch points 320 that are arranged substantially in an annular configuration and spaced substantially at regular intervals… the determining part 103 determines whether or not there is a movement to a predetermined extent or larger in an area of the video image 200 corresponding to one of the touch points 320 – Examiner notes that the image 310 is defined based on the user’s reachability according to user’s anatomical model when superimposing two images].

As to dependent claim 8, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 2. 
Yamamoto further teaches: further comprising animating the set of selectable items based on the determined user input [Para 0061 - in order to show the player that the action of the player is recognized by the entertainment device 2, a point within the superimposed image 400 at which a detection target such as the glove is detected may be displayed by being increased in brightness or by being highlighted for emphasis].

As to dependent claim 9, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 2. 
Yamamoto further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position, orientation, alignment, or configuration of the guide line based on a determined range of motion of the control portion of the object [Para 0076 - Note that the same interface may be used to register a touch pattern. To be specific, the object image 310 displayed on the display device 3 in a registration accepting mode is used to allow the player to make touches on touch points, and a touch pattern defined at that time is stored in the touch pattern storing part 108].

As to dependent claim 10, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 2. 
Yamamoto further teaches: wherein displaying the set of selectable items aligned along the guide line comprises determining a position of the guide line relative to a position of a component displayed in the user interface [Fig. 4B – Examiner notes that the guide line is provided as an inner circle and/or an outer circle touching individual number items].

As to dependent claim 11, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Yamamoto further teaches: wherein determining the user input is based on a motion identified from an image [Para 0059 - upon detection of the movement to a predetermined extent or larger in the area of the video image 200 corresponding to one of the touch points 320, the determining part 103 determines that the player has made a virtual touch].

As to dependent claim 12, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Inagaki further teaches: wherein the object comprises an avatar, a cursor, a switch, or an arrow [Para 0083 - This pointing operation here is an operation of manipulating the stick 5 up and down and right and left by a finger to move the mouse cursor to a desired position on the screen].

As to independent claim 14, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 17, the claim is substantially similar to claim 3 and is rejected on the same ground. 

As to dependent claim 20, the claim is substantially similar to claim 8 and is rejected on the same ground. 

As to dependent claim 21, the claim is substantially similar to claim 9 and is rejected on the same ground. 

As to dependent claim 22, the claim is substantially similar to claim 10 and is rejected on the same ground. 

As to dependent claim 23, the claim is substantially similar to claim 11 and is rejected on the same ground. 

As to independent claim 29, the claim is substantially similar to claim 1 and is rejected on the same ground. 

As to dependent claim 30, the claim is substantially similar to claim 2 and is rejected on the same ground. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Inagaki and Colmenarez, further in view of Barbanson (US Patent Application 2005/0273727; hereinafter Barbanson).  

As to dependent claim 5, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 2. 
Yamamoto, Inagaki and Colmenarez do not teach: wherein highlighting the subset comprises increasing a size of each item of the subset.
However, Barbanson teaches in the same field of endeavor:
wherein highlighting the subset comprises increasing a size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto, Inagaki, Colmenarez and Barbanson at the time of filing, to modify an input method using computer images taught by Yamamoto and a method for recognizing a command based on user gesture taught by Inagaki and a gesture based user interface taught by Colmenarez to [Barbanson, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of repositioning selectable content taught by Barbanson to improve the legibility of a user interface or of selected content displayed in the user interface [Barbanson, Para 0011].

As to dependent claim 6, Yamamoto, Inagaki, Colmenarez and Barbanson teach the computer-implemented method recited in claim 5. 
Barbanson further teaches further comprising repositioning one or more items of the set of selectable items to accommodate the increase in size of each item of the subset [Abs - When an item is selected, the item is repositioned and sometimes resized so that the selected item is more easily viewed].

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Inagaki and Colmenarez, further in view of Kim et al. (US Patent Application 2008/0089587; hereinafter Kim).  

As to dependent claim 13, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Yamamoto, Inagaki and Colmenarez do not appear to teach:
wherein the user interface is shown on a display of a mobile device.

wherein the user interface is shown on a display of a mobile device [Abs - A handheld gesture recognition control apparatus and its method are provided for a mobile phone].
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto, Inagaki, Colmenarez and Kim at the time of filing, to modify an input method using computer images taught by Yamamoto and a method for recognizing a command based on user gesture taught by Inagaki and a gesture based user interface taught by Colmenarez to include the concept of a hand gesture recognition input system taught by Kim to overcome a need for developing a novel input technology for a space-limited mobile phone that is capable of facilitating information conveyance as well as mobile phone control [Kim, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of a hand gesture recognition input system taught by Kim to overcome a need for developing a novel input technology for a space-limited mobile phone that is capable of facilitating information conveyance as well as mobile phone control [Kim, Para 0009].

As to dependent claim 15, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Kim further teaches: further comprising a mobile device into which the display, the camera, or both are integrated [Para 0039 - Smartphone].

Claims 31-33 and 38-41, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Inagaki and Colmenarez, further in view of Westerman et al. (US Patent Application 2008/0168403; hereinafter Westerman).  

As to dependent claim 31, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Yamamoto, Inagaki and Colmenarez do not appear to teach:
further comprising displaying a knob in response to detecting the gesture.
However, Westerman teaches in the same field of endeavor:
further comprising displaying a knob in response to detecting the gesture [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto, Inagaki, Colmenarez and Westerman at the time of filing, to modify an input method using computer images taught by Yamamoto and a method for recognizing a command based on user gesture taught by Inagaki and a gesture based user interface taught by Colmenarez to include the concept of detecting and interpreting real-world and security gestures on touch and hover sensitive devices taught by Westerman to enable a user to use "real-world" gestures such as hand movements and/or finger orientations that can be generally recognized to mean certain things, such as an "OK" signal, to more efficiently and accurately effect intended operations [Westerman, Para 0009].
[Westerman, Para 0009].

As to dependent claim 32, Yamamoto, Inagaki, Colmenarez and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: further comprising displaying a guideline associated with the knob [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed – Examiner note – it displays a knob shaped circle].

As to dependent claim 33, Yamamoto, Inagaki, Colmenarez and Westerman teach the computer-implemented method recited in claim 31. 
Westerman further teaches: wherein the function comprises volume adjustment [Fig. 8A, Para 0088 - using a gesture to invoke a virtual control interface, and referring to FIGS. 8A-8H, a rotate gesture for controlling a virtual volume knob 170 on a GUI interface 172 of a display 174 of a tablet PC 175 will be described].

As to dependent claim 33, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Westerman further teaches: wherein the function comprises an image viewer function [Para 0048 - During operation, the user can select and/or activate various graphical images in order to initiate functions and tasks associated therewith. By way of example, a user can select a button that opens, closes, minimizes, or maximizes a window, or an icon that launches a particular program. The GUI 69 can additionally or alternatively display information, such as non-interactive text and graphics, for the user on the display device 68].

As to dependent claim 38, the claim is substantially similar to claim 31 and is rejected on the same ground. 

As to dependent claim 39, the claim is substantially similar to claim 32 and is rejected on the same ground. 

As to dependent claim 40, the claim is substantially similar to claim 33 and is rejected on the same ground. 

As to dependent claim 41, Yamamoto, Inagaki and Colmenarez teach the device recited in claim 14. 
[Para 0048 - During operation, the user can select and/or activate various graphical images in order to initiate functions and tasks associated therewith. By way of example, a user can select a button that opens, closes, minimizes, or maximizes a window, or an icon that launches a particular program. The GUI 69 can additionally or alternatively display information, such as non-interactive text and graphics, for the user on the display device 68].

As to dependent claim 7, Yamamoto, Inagaki, Colmenarez and Westerman teach the computer-implemented method recited in claim 32. 
Westerman further teaches: a starting point of the guide line and an ending point of the guide line are coincident [Fig. 8A, Para 0088 - The virtual control knob can already be displayed, or the particular number, orientation or profile of the fingers at set down, or the movement of the fingers immediately thereafter, or some combination of these and other characteristics of the user's interaction can invoke the virtual control knob to be displayed –Examiner note: a circular shaped line provides the starting and ending points being coincident].

As to dependent claim 19, the claim is substantially similar to claim 7 and is rejected on the same ground. 

Claims 34-37  and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Inagaki and Colmenarez, further in view of Bell (US Patent Application 2006/0139314; hereinafter Bell).  

As to dependent claim 34, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 

wherein the camera comprises a stereo camera.
However, Bell teaches in the same field of endeavor:
wherein the camera comprises a stereo camera [Para 0027 - stereo cameras that utilize stereopsis algorithms to generate a depth map].
It would have been obvious to one of ordinary skill in art, having the teachings of Yamamoto, Inagaki, Colmenarez and Marks at the time of filing, to modify an input method using computer images taught by Yamamoto and a method for recognizing a command based on user gesture taught by Inagaki and a gesture based user interface taught by Colmenarez to include the concept of an interactive video display system taught by Bell to overcome limitations of current touchscreens that cannot discern the shape of input and as a result, limit the type of information that can be presented in response to interaction [Bell, Para 0006].
One of the ordinary skill in the art wanted to be motivated to include the concept of an interactive video display system taught by Bell to overcome limitations of current touchscreens that cannot discern the shape of input and as a result, limit the type of information that can be presented in response to interaction [Bell, Para 0006].

As to dependent claim 35, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Bell further teaches:
wherein the camera is configured to image infrared light [Para 0041 - Infrared camera 3310 is operable to record images illuminated by infrared light of an infrared illuminator].

As to dependent claim 36, Yamamoto, Inagaki, Colmenarez and Bell teach the computer-implemented method recited in claim 35. 
Bell further teaches:
wherein the camera comprises a time-of flight camera [Para 0040 - a side view of an interactive floor display 3200 including multiple time-of-flight cameras].

As to dependent claim 37, Yamamoto, Inagaki and Colmenarez teach the computer-implemented method recited in claim 1. 
Bell further teaches:
wherein the determined user input is based on a second detected gesture of the person [Para 0046 - the user selects the object by moving their hand toward the object and crossing through the threshold separating the touch zone from the interactive zone. Staying in the touch zone, the user moves their hand to another location, and the object follows their hand's movement. The user can then release the object by pulling their hand back, moving it out of the touch zone – Examiner note: the release interaction is the second detected gesture].

As to dependent claim 42, the claim is substantially similar to claim 34 and is rejected on the same ground. 

As to dependent claim 43, the claim is substantially similar to claim 35 and is rejected on the same ground. 

As to dependent claim 44, the claim is substantially similar to claim 36 and is rejected on the same ground. 

As to dependent claim 45, the claim is substantially similar to claim 37 and is rejected on the same ground. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marks et al. (US Patent Application US 2007/0260984 A1) – teaches a method for interactive communications with real time effects and avatar environment interaction.
  
Freeman et al. (US Patent No. 5,594,469) – teaches a system for the control from a distance of machines having displays incls hand gesture detection in which the hand gesture causes movement of an on-screen hand icon over an on-screen machine control icon, with the hand icon moving the machine control icon in accordance with sensed hand movements to effectuate machine control.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176